                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

JASON COLLINS,                                     )
Plaintiff,                                         )
                                                   )
        v.                                         )
                                                   )
UNUM LIFE INSURANCE COMPANY                        )
OF AMERICA,                                        )
                                                   )
Defendant.                                         )

                                           COMPLAINT
       COMES NOW Plaintiff, Jason Collins, and for his claims and causes of action against

 Defendant, Unum Life Insurance Company of America, states:

                                             PARTIES

1. Jason Collins (“Collins”) is a resident and citizen of the State of Missouri.

2. Unum Life Insurance Company of America (“Unum) is an insurance company authorized to

   do business in the State of Missouri.

                                 JURISDICTION AND VENUE

3. Collins brings his claim pursuant to the Employee Retirement Income Security Act

   (“ERISA”) and 29 U.S.C. § 1001 et seq.

4. This dispute is governed by a welfare benefits plan and its policy documents, as well as

   applicable federal law regarding employer provided benefits. 29 U.S.C. § 1132(e)(1).

5. This Court also has subject matter jurisdiction pursuant to the general jurisdictional statute

   for civil actions arising under federal law. 28 U.S.C. § 1331.

6. Venue lies in the Western District of Missouri under 29 U.S.C. § 1132(e)(2), as the breach

   occurred in this district, and because the welfare benefits plan is administered in this district.

7. Venue is also proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events


                                                                                                        1

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 1 of 15
   and/or omissions giving rise to this action occurred within this judicial district.

                             INFORMATION REGARDING TRIAL

8. No jury trial is allowed under ERISA law.

                                    STATEMENTS OF FACT

9. Since 2005, Century Concrete and/or CRH Americas, Inc. (“Century”) employed Collins.

10. Century employed Collins as a concrete mixing truck driver.

11. Collins’s occupation involved a range of exertional and non-exertional duties, including the

   following:




12. Collins’s occupation required exertional component duties situated the medium level as

   defined by the Dictionary of Occupational Titles.

13. Century sponsored a group welfare benefits plan for its participating employees (“Plan”).

14. The Plan constitutes an employee welfare benefit plan as defined by 29 U.S.C. § 1002(1).

15. The Plan offered a number of benefits, including long-term disability (“LTD”) benefits.

16. At all relevant times, Collins has been a Plan participant and covered person.

17. Century is the administrator of the Plan.

18. Century delegated to Unum the function of issuing benefit claim determinations.

19. Unum’s group insurance policy (“Policy”) articulates the conditions that covered Plan

   participants must satisfy to receive LTD benefits.

20. The Policy defines “Disabled” as follows:

                                                                                                   2

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 2 of 15
21. The Policy defines “Regular Occupation” as:




22. The Policy defines “Material and Substantial Duties” as:




23. An eligible and qualifying participant may receive up to 12 months of LTD “Own

   Occupation” benefits, to be paid at 60% of the participant’s pre-disability earnings.

24. In 2018 and 2019, Collins saw Dr. Mark Chaplick, DO for pain management. As a result of a

   herniated disc, he received epidural injections and opiate medications.

25. On March 15, 2019, Collins ceased working.

26. He left his occupation as a result of back pain from an L5-S1 disc herniation. The condition

   ultimately required a hemilaminectomy.

27. Collins did not want to stop working. To the contrary, he voluntarily stopped using narcotic

   medication, as it precluded him from performing his occupation per Department of


                                                                                                   3

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 3 of 15
   Transportation regulations.

28. On March 21, 2019, Collins saw Dr. Chaplick for pain management. Notes indicated that

   Collins was “very protective of his job and does not want to do anything to interfere with his

   employment.”

29. Collins has not worked for Century or any other employer from March 16, 2019, through the

   present.

30. On March 26, 2019, Collins saw family medicine physician Dr. John E. Shockley, DO.

   Collins’ chief complaint was characterized as follows:




31. Dr. Shockley stopped Collins’ opiate pain medication and prescribed Collins Meloxicam and

   certified Collins’ handicap placard.

32. On March 26, 2019, Collins attempted to return to work. After roughly 20 minutes of work,

   he presented to the Century in-house clinic for medical care and was sent home.

33. Collins became disabled due to a combination of medical impairments that prevented him

   from performing his Regular Occupation.

34. Collins sought short-term disability benefits, and Unum paid those benefits in full, through

   September 20, 2019.

35. On March 29, 2019, Collins saw orthopedist Dr. Terrence Pratt, MD. A neurosurgical

   opinion was recommended.

36. On April 12, 2019, Dr. Pratt opined that Collins was unable to work due to his use of pain

   medication, which Century prohibited for its drivers.

37. On April 22, 2019, neurosurgeon Dr. Yusef Mosley, MD advised Unum that Collins’ surgery

   produced the following work limitations:


                                                                                                   4

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 4 of 15
38. On April 25, 2019, Dr. Pratt completed a Unum physician statement noting Century would

   not allow Collins to drive on his pain medication.

39. On May 23, 2019, Collins saw Dr. Pratt for ongoing care. Collins was disappointed with

   continued post-operative lower extremity pain and numbness. On exam, Collins exhibited

   tenderness in his thoracic and lumbar regions, as well as limited motor function and

   diminished lower extremity reflexes.

40. On May 29, 2019, Dr. Pratt completed a Unum physician statement noting Collins’ inability

   to work and recommending review at a later date.

41. On June 18, 2019, Dr. Pratt opined as follows:




42. On July 2, 2019, Dr. Pratt renewed his opinion in a physician statement form for Unum.

43. On July 16, 2019, Collins saw Dr. Chaplick. Collins reported frustration with a lack of

   improvement in pain following his surgical intervention. Dr. Chaplick added Lyrica to

   Collins’ medications.

44. On August 13, 2019, Dr. Pratt opined that “it is unlikely that [Collins] will have a change in

   his status for the next few months.”

45. On August 14, 2019, Dr. Pratt completed an updated physician statement form for Unum

   again emphasizing that Collins status was not likely to change for the next few months.

46. By August 21, 2019, Unum opened Collins’ LTD claim.

                                                                                                     5

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 5 of 15
47. On August 25, 2019, Collins sought information from Unum about the transition of STD to

   LTD.

48. An August 27, 2019, post-surgery MRI of Collins’ lumbar spine showed the following:




49. In an intake interview with Unum, Collins described the functions his job, which are

   summarized by Unum as follows:




50. On September 1, 2019, Collins followed up with Unum on his August 25, 2019, request.

51. On September 10, 2019, Collins again contacted Unum regarding the status of his claim.

52. On September 20, 2019, Dr. Pratt renewed his opinion that Collins’ status was not likely to

   change over the next few months.

53. In September 2019, Unum investigated Collins social media activity. The investigation did

   not reveal any activity inconsistent with Collins’ disability.

54. Effective October 4, 2019, Unum approved Collins LTD claim.

55. Unum found that Collins’ limitations would extend into December 2019:




                                                                                                  6

          Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 6 of 15
56. Following approval of Collins’ claim, Unum advised that Collins was required to apply for

   Social Security disability benefits.

57. Collins applied for Social Security disability benefits and provided proof of application to

   Unum.

58. After its initial October 2019 approval, Unum continued its review of Collins’ claim.

59. On November 26, 2019, Unum concluded that Collins did not possess skills for sedentary

   occupations.

60. On November 26, 2019, Unum found that Collins was unable to perform his occupational

   demands through December 12, 2019.

61. Century terminated Collins’ employment. As a result, he was no longer covered under its

   health insurance plan.

62. On January 31, 2020, Collins saw Dr. Mosley for follow up on his September 2019 back

   surgery.

63. Collins complained to Dr. Mosley of continued lumbar and lower extremity pain. On exam,

   he exhibited an abnormal gait. Dr. Mosley indicated that Collins had a slight broad-based

   disc bulge with a decompression. Dr. Mosley indicated that Collins was not a good candidate

   for another surgery due to his morbid obesity.

64. Because Collins lacked health insurance, he could not afford weight loss surgery.

65. On February 3, 2020, Unum’s notes indicate that Collins advised Unum as follows:




66. As a part of its ongoing review, Unum attempted to obtain Collins’ medical records.


                                                                                                   7

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 7 of 15
67. Unum’s third-party medical records vendor failed to obtain Collins’ records from St. Luke’s

    Hospital. It advised Unum that there were no records effective December 26, 2019. Unum

    did not receive Collins’ St. Luke’s records that post-dated its vendor’s December 26, 2019,

    request. Unum failed to obtain Collins’ records pre-dating November 1, 2019.

68. Although Collins has satisfied the Policy’s requirements, Unum has paid no further LTD

    benefits since its initial decision terminating benefits on the claim.

69. On March 2, 2020, Unum recommended closing Collins’ claim.

70. Unum’s March 2, 2020, recommendation was not supported by the opinion of any

    physician.

71. Unum’s account of its March 4, 2020, conversation with Collins stated as follows:




72. During its March 4, 2020, conversation with Collins, Unum did not advise Collins that it

    would be closing his claim.

73. On March 5, 2020, Unum closed Collins’ claim.

74. From March 5 to March 7, 2020, Collins received inpatient psychiatric care at CenterPoint

    Hospital. Collins presented following an attempted suicide and was admitted for treatment.

75. From March 9 to March 13, 2020, Collins received inpatient psychiatric care at the

    University of Kansas Hospital for his suicidal ideation.

76. While receiving psychiatric care, Collins complained of chronic back pain. Medical

    professionals provided narcotic pain medication.

77. On March 17, 2020, Collins attended an independent evaluation with Dr. Kala Danushkodi,

    MD. Dr. Danushkodi examined Collins and provided the following limitations:

                                                                                                  8

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 8 of 15
78. Dr. Danushkodi’s limitations precluded Collins from performing his Regular Occupation.

79. On March 18, 2020, Collins received pain management care at KC Pain Centers.

    Medications were continued.

80. On April 17, 2020, Collins appealed Unum’s decision terminating LTD benefits.

81. Collins’ appeal included argument, as well as additional medical evidence and medical

    evidence.

82. On April 27, 2020, Collins saw Dr. Olson for a toe fracture. Collins complained of pain and

    anxiety. He reported weight loss but remained 396 pounds. Dr. Olson also assessed lumbar

    disc disease and recommended continuing care with pain management and neurosurgery.

83. On May 19, 2020, Collins submitted additional medical records to Unum.

84. On May 20, 2020, Collins received pain management care at KC Pain Centers. He

    complained of lower and middle back pain. Medications were continued.

85. On June 3, 2020, imaging revealed that Collins’ right toe remained fractured and had not

    changed in appearance since April 5, 2020.

86. On June 17, 2020, Collins saw physician Dr. Brent Koprivica, MD for an evaluation. Dr.

    Koprivica opined that Collins’ medical impairments limited him such that he would not be

    able to sustain employment in any capacity:




87. On June 17, 2020, Collins saw Dr. Amar Patel, MD at Rockhill Orthopedic Specialists for

                                                                                               9

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 9 of 15
    his fractured toe. He had been unable to exercise due to his back and broken toe. Collins

    weighed 425 pounds.

88. Dr. Patel recommended an MRI and placed Collins in a boot.

89. On June 21, 2020, Collins received ongoing pain management care at KC Pain Centers. He

    complained of pain in his lower back radiating into his hips and right leg. Medications were

    continued.

90. On July 31, 2020, Collins submitted additional medical records to Unum.

91. On August 12, 2020, Unum provided Collins with the preliminary reports of its medical

    consultants, physiatrist Dr. Barry C. Gendron, DO and endocrinologist Dr. John F.

    Coughlin, MD.

92. Dr. Gendron concluded that Collins “[t]rue functional capacity is not known.”

93. Dr. Coughlin, recruited through Unum’s third-party vendor, largely deferred to Dr.

    Gendron’s conclusion.

94. On August 27, 2020, Collins responded to Dr. Gendron’s report, emphasizing the multiple

    abnormal exam findings in support of his claim.

95. On October 12, 2020, Collins submitted to Unum additional pain management medical

    records.

96. On October 15, 2020, Unum made available a supplemental report by Dr. Coughlin. Dr.

    Coughlin opined that the records did “not provide a basis for support of lack of capacity.”

97. Collins advised Unum that he was uninsured and did not have any additional evidence to

    provide Unum.

98. On October 21, 2020, Unum issued its final decision denying Collins’ claim.

99. Unum’s final decision indicated that Collins’ occupation was situated at the medium



                                                                                                  10

        Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 10 of 15
       exertional level.

100. Unum’s reviewing medical consultants did not find a single functional limitation affecting

       Collins’ work capacity, despite his unsuccessful back surgery and morbid obesity.

101. Unum’s reviewing medical consultants did not personally examine Collins.

102. No medical professionals have accused Collins of medication misuse.

103. Collins has exhausted administrative remedies.

104. Unum has paid no benefits beyond March 5, 2020.

105. Collins remains Disabled as defined by the Policy.

                                 CAUSES OF ACTION
                                       COUNT I
           29 U.S.C. § 1132(a)(1)(B) – WRONGFUL DENIAL OF BENEFITS

106.     Collins realleges the preceding paragraphs as if fully set forth herein.

107.      Collins is entitled to all unpaid and accrued LTD benefits, as Unum:

           a. Made an unfavorable decision without substantial evidence;

           b. Failed to consider each of Collins’s medical impairments (including morbid obesity)
              and their resulting limitations;

           c. Mischaracterized and ignored medical records and opinions;

           d. Failed to provide its reviewing personnel all relevant evidence;

           e. Mischaracterized Collins’s complaints, symptoms, medical conditions, abilities, and
              functional limitations;

           f. Relied on a doctor without the sufficient training, expertise, or specialty to fully
              evaluate each of Collins’s impairments;

           g. Mischaracterized Collins’s Regular Occupation and job duties;

           h. Failed to perform a reasonable occupational or vocational review;

           i. Mistakenly invoked the Policy’s pre-existing condition provision; and

           j. Issued an unfavorable decision that was arbitrary and capricious.


                                                                                                     11

           Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 11 of 15
108.   Pursuant to 29 U.S.C. § 1132(a)(1)(b), Collins is entitled to an award of actual damages

       for losses suffered.

109.   Pursuant to 29 U.S.C. § 1132(g), judgment may include compensation for a beneficiary’s

       attorney’s fees, costs, and prejudgment interest.

110.   Unum has not satisfied its obligation to pay Collins LTD benefits.

111.   WHEREFORE, pursuant to 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(g), Collins

       prays for judgment against Unum for unpaid LTD, attorney’s fees, costs, and

       prejudgment interest.

                                      COUNT II
             29 U.S.C. § 1132(a)(3) – BREACH OF FIDUCIARY DUTY

112.   Collins realleges the preceding paragraphs as if fully set forth herein.

113.   Under 29 U.S.C. § 1002(21)(A), a fiduciary is one who:

        “exercises any discretionary authority or discretionary control respecting
        management of such plan or exercises any authority or control respecting
        management or disposition of its assets, (ii) he renders investment advice for
        a fee or other compensation, direct or indirect, with respect to any moneys or
        other property of such plan, or has any authority or responsibility to do so, or
        (iii) he has any discretionary authority or discretionary responsibility in the
        administration of such plan.”
114.   29 U.S.C. § 1104(a)(1)(A) describes the fiduciary standard of care:

        “a fiduciary shall discharge his duties with respect to a plan solely in the
        interest of the participants and beneficiaries and—for the exclusive purpose
        of: (i) providing benefits to participants and their beneficiaries; and (ii)
        defraying reasonable expenses of administering the plan.”

115.   As the Plan’s designated claims administrator and entity exercising discretion in claims

       administration, Unum is a fiduciary.

116.   Collins participated in and benefitted from the Plan as previously indicated.

117.   As the payor of benefits and the entity responsible for benefits determinations Unum

                                                                                                  12

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 12 of 15
       operates under an inherent structural conflict of interest.

118.   A higher than marketplace quality standard, as set forth in Metropolitan Life Ins. Co. v.

       Glenn, 554 U.S. 105, 128 (2008) governs Unum’s actions as a fiduciary.

119.   In its use of a biased third-party vendor to recruit medical consultants, Unum

       breached its fiduciary duties.

120.   Unum’s communications with Collins were inadequate and deficient such that it

       breached its fiduciary duty.

121.   Unum did not identify the types of evidence necessary to satisfy Unum’s

       interpretation of the Policy’s definition of “Disability.” Unum’s conduct is

       inconsistent with 29 CFR § 2560.503-1(g)(1)(iii) and is evidence of its breach of

       fiduciary duty.

122.   In failing to adequately apply the Policy’s applicable provisions, including each

       component of the definitions of “Disability,” “Regular Occupation,” and “Material

       and Substantial Duties,” Unum breached its fiduciary duties.

123.   Unum failed to ask Collins to undergo an Independent Medical Exam, as authorized

       by the Policy. In doing so, Unum breached its fiduciary duty.

124.   Unum’s review was inconsistent with its own guidelines and procedures. Its claims

       handlers did not comply with documented instructions involving the administration

       of disability claims and vocational reviews. In failing to comply with its internal

       guidelines and claims processing procedures, Unum breached its fiduciary duties.

125.   Unum did not compensate and use its medical and vocational consultants for the

       exclusive purpose of providing benefits to Plan participants. Nor did it do so for the

       purpose of defraying reasonable expenses in administering the Plan. Rather, Unum



                                                                                                   13

         Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 13 of 15
       contracted with these consultants for the purpose of denying benefits, compensating them

       at rates that did not comport with its duty to defray reasonable expenses. This conduct is

       indicative of a breach of Unum’s fiduciary duties.

126.   Unum denied Collins’s LTD benefits for the purpose of elevating its financial interests.

       In doing so, it breached its fiduciary duties.

127.   Unum failed to discharge its duties solely in the interests of its participants and

       beneficiaries. It acted with both a conflict of interest and breached its fiduciary duty

       to both Collins and the Plan’s participants and beneficiaries generally.

128.   Unum’s repeated improper conduct demonstrates that ordinary relief under 29

       U.S.C. § 1132(a)(1)(B) is not an adequate remedy.

129.   Unum’s violations of regulations alone allow Collins the right to pursue any remedy

       under Section 502(a) of ERISA, including 29 U.S.C. § 1132(a)(3). 29 C.F.R. §

       2560.503-1(l)(2)(i).

130.   Unum’s violations of federal regulation also subject its decision to de novo review.

131.   WHEREFORE, pursuant to 29 U.S.C. § 1132(a)(3), § 1109, and § 1132(a)(2),

       Collins prays for an order finding Unum’s LTD determination binding for purposes

       of his LTD claim; for an order that Unum retrain its employees consistent with

       ERISA fiduciary obligations and federal regulations; for reformation of its services

       agreement with the plan administrator consistent with ERISA fiduciary obligations

       and federal regulations; for an injunction preventing further unlawful acts by Unum

       in its fiduciary capacity; for an equitable accounting of benefits that Unum has

       withheld; for the disgorgement of profits enjoyed by Unum in withholding benefits;

       for restitution under a theory of surcharge; for the Court’s imposition of a



                                                                                                  14

        Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 14 of 15
constructive trust; for an award of attorney fees; for an equitable order prohibiting

Unum from the use of biased third-party vendors; for an equitable order removing

Unum as the administrator of claims; and for further relief as the Court deems just.

                           Respectfully submitted,

                           BURNETTDRISKILL, LLC

                          By: /s/ Derrick Pearce
                           Derrick Pearce, Mo. #42793
                           Kyle H. Sciolaro, Mo. # 64568
                           103 W 26th Ave., Ste. 290
                           Kansas City, MO 64116
                           P: 816.781.4836
                           F: 816.792.3634
                           dpearce@burnettdriskill.com
                           ksciolaro@burnettdriskill.com
                           ATTORNEYS FOR PLAINTIFF




                                                                                        15

 Case 4:20-cv-00877-BCW Document 1 Filed 11/02/20 Page 15 of 15
